PER CURIAM.
Jarvis Harvard appeals an order summarily denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Harvard raised several points in his rule 3.850 motion. We reverse and remand for further review of Harvard’s claim that counsel failed to call the co-defendants as trial witnesses to support his claim that he did not know of their plan to commit the grand theft for which he was tried as a principal. See generally Brown v. State, 892 So.2d 1119 (Fla. 2d DCA 2004); Jimenez v. State, 754 So.2d 825 (Fla. 3d DCA 2000). As alleged, the claim is sufficiently plead and not refuted by the record furnished. See, e.g., Banks v. State, 825 So.2d 478 (Fla. 4th DCA 2002). We affirm the denial of the remaining claims without discussion.
POLEN, TAYLOR and GERBER, JJ., concur.